Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.ussio.gav/patenypatenis-farms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

3.    Claims 1-11 are non- provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of patent Application No. 10701584 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-12 of patent application 10701584 discloses a method for transmitting data from a population of devices ta a relay station travelling with respect to one another, each device having a transmission window and at least one transmission slot resulting from a channel! access method, said relay station travelling within said transmission windows, the method comprising: broadcasting, via said relay station, an instruction to  population of devices before said data transmission, wherein said instruction is to cause a division of said population of devices into at least two groups of devices, and at least one of said groups of devices has a modified transmission slot for
transmitting said data to said relay station; and setting, via at least part of said population of devices seis and upon receiving said instruction, a-the modified transmission slot, wherein: said channel access method is TDMA and said setting of said modified transmission slot comprises al feast one selected from replacing an actual device position for a virtual device position, modifying a transmission of length, modifying a transmission slot start, modifying a transmission slot end, interrupting 4 transmission slot, and a combination thereof, said relay station has a data receiving capacity, and said modified transmission slot is set for statistically distributing said data transmission of said population of devices for matching said data receiving capacity, and Said setting of said modified transmission slot is derived from
simulating transmission scenarios using a density model of said population of devices; wherein said channel access method is selected from the group consisting of FOMA, TDMA, CDMA, OFDMA, SDMA, PDMA, or a combination thereat:

wherein: said broadcasting comprises a  transmission window defining a footprint of said relay station, and during said broadcasting,  population of devices is positioned within said footprint:

wherein: at least a number of said devices in said population of devices each inflate a data connection to said relay station, resulting in a congestion that causes failing of at least part of said data connections to said relay station, and said failing is caused by 4 lack of said data receiving capacity to receive said data transmission from said population of devices:

wherein said setting of said modified transmission slot comprises interrupting a transmission slot:

wherein at least part of said devices of said population of devices each comprises a device service level defining a time interval for transmitting data;

furthering comprising broadcasting, via said relay station, a further instruction of said population of devices before said data transmission, wherein upon receiving said further instruction, at least one device of said population of devices seis a second modified transmission slot:

wherein said relay station is a satellite orbiting a celestial body;

wherein: said population of devices comprise at feast one sensor providing measurement data, and a data transmitter for transmitting said data to said relay station remote from said population of devices, and said data comprises said measurement data; and

wherein said population of devices are to wail for a next or another, similar relay station lo pass the transmission window, or when they receive a broadcast from another, similar relay station.

  Applicant's claims 1-11 broaden the scope of the claims 1-12 of the patent number 10701584 eliminating said channel access method is TOMA and transmission scenarios using a density model of said population of devices from the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969);
omission of a reference element whose function is not need would be obvious to one skilled in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.

The request for reconsideration has been considered but the terminal disclaimer to obviate a double patenting rejection is denied based on the reason: The person who signed the terminal disclaimer (only for applications filed on or after September 16,2012, Is not the applicant, patentee or an attorney or agent of record. 37CFR 1.321(a) and (b).(See FP14.26.08) Failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant.(See FP14.26.09). (Note:PoA can be given to customer number, wherein all practitioners listed under the customer number Have PoA If PoA is given to a list of practitioners by registration number ,the list may not comprise more than 10 practitioners or a separate paper signed by a 37CFR1.33(b)party must be in the record identifying which of the practitioners, up to 10,are recognized as having PoA. the applicant is a juristic entity (e.g., corporation),are representative of the applicant cannot sign the Td unless it is established that the representative is a party authorized to action behalf of the applicant.):

5.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476